Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 – 8 and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 20090089053), hereinafter referred to as Wang in view of Gelissen (US Pub. No. 20020047941), and in further view of Bellamy et al. (US Pat. No. 5027344), hereinafter referred as Bellamy. 
Referring to claim 1, Wang discloses a system, comprising: 
a signal combiner to (signal combiner 236, fig. 2): receive a first signal from a first peripheral device (mic 112, fig. 2); 
receive a second signal from a second peripheral device (mic 114, fig. 2); and 
and 
a controller (controller 240, fig. 2) coupled to the signal combiner to receive the combined signal.
Gelissen, discloses what Wang lacks, combine the first signal and the second signal such that the first signal is transmitted first in a combined signal (the signal combination unit further adapted to supply the signal received at its first input to the output in response to a second control signal, the output of the signal combination unit being coupled to an output of the TV signal receiver, para. 0001).
Wang and Gelissen are analogous art because they are from the same field of endeavor in the input and output field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Wang and Gelissen before him or her, to modify the system of Wang to include the signal combiner of Gelissen. 
	The suggestion/motivation for doing so would have been to allow user to choose which input signal will be outputted based on a control signal in order to improve user experience. 
Therefore, it would have been obvious to combine Gelissen with Wang to obtain the invention as specified in the instant claim(s).

	Bellamy discloses, what the modified system of Wang lacks, the first and the second signal remain individually distinct (the GL-5 link 175 is shown to multiplex signals A1, B1 and C1 (from GL-2 link 155) along with signals AX, BX, CX where X ranges from 2-8 and represents the three station signal sets, col. 6, lines 31 - 34).

Wang and Bellamy are analogous art because they are from the same field of endeavor in the input and output field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Wang, Gelissen and Bellamy before him or her, to modify the system of Gelissen to include the controller of Bellamy. 
	The suggestion/motivation for doing so would have been to allow multi-device communication. 
Therefore, it would have been obvious to combine Bellamy with Gelise and Wang to obtain the invention as specified in the instant claim(s).

As to claim 2, Wang discloses the system of claim 1, further comprising a speaker (speaker, para. 0082) coupled to the controller to emit the combined signal.   

As to claim 3, Wang discloses the system of claim 2, wherein the speaker is integrated with a computing device (speaker 320 is integrated to the system of fig. 3).  

Claims 6 - 8 recite(s) the corresponding limitation of claims 1 - 3. Therefore, they are rejected accordingly.
Claims 11 - 13 recite(s) the corresponding limitation of claims 1 - 3. Therefore, they are rejected accordingly.

Claims 4 – 5, 9 – 10 and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang,  Gelissen, Bellamy and in view of Low (US Pub. No. 20130148509), hereinafter referred to Low.

As to claim 4, Low discloses, what the modified system of Wang, Gelissen and Bellamy lack, the system of claim 1, wherein: the first signal is an indication that the first peripheral device is operational (first reconnected sound 512, fig. 5); and 
the first signal includes a first tone corresponding to the operation of the first peripheral device (device is in operation bec. it is connected 512, fig. 5).  
Wang, Gelissen, Bellamy and Low are analogous art because they are from the same field of endeavor in the input and output field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of the modified system of Wang and Low before him or her, to modify the system of Wang to include the audio alerts of Low. 
	The suggestion/motivation for doing so would have been to alert users if the device connection has been interrupted to improve user experience. 
Therefore, it would have been obvious to combine Low with Wang, Gelissen and Bellamy to obtain the invention as specified in the instant claim(s).

	
As to claim 5, Low discloses the system of claim 1, wherein: the first signal is an indication that the first peripheral device is inoperative (first disconnected signal 406, fig. 5); and 
the first signal includes a second tone corresponding to the in operation of the first peripheral device (device is not operation bec. it is connected 406, fig. 5). 

Claims 9 - 10 recite the corresponding limitation of claims 4 - 5. Therefore, they are rejected accordingly.
Claims 14 - 15 recite the corresponding limitation of claims 4 - 5. Therefore, they are rejected accordingly.




Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive. 

Applicant's arguments: 
Gelissen, however, fails to teach or suggest that the first TV signal and the second TV
signal are combined such that the one of the two signals is transmitted first in a combined signal, as provided in independent claims 1, 6 and 11. As provided in Gelissen, once the first control signal is generated (because of the arrival of the second TV signal) the control signal generator unit 25 stops outputting the first TV signal from the storage device 17. As such, the first TV signal and the second TV signal are not in a combined signal as the first TV signal has stopped being output from the storage device (17) while the second TV signal is being broadcast to the user.

Examiner’s response:
	Gelissen discloses the following:
	[0001] A composite TV signal for supplying to an output of the signal combination unit, the signal combination unit further adapted to supply the signal received at its first input to the output in response to a second control signal.

[0003] A TV receiver defined above is known from WO-98/36563 (PHN 16.230). The known TV receiver receives a first TV signal. Said first TV signal comprises TV programs of a given length and is regularly interrupted by, for example commercials or other information. The TV receiver is further arranged for receiving and storing a second TV signal. The second TV signal could comprise commercials being preferably commercials about products in which they are especially interested, information about other subjects such as, for example stock exchange news or the weather forecast or other information. The known TV receiver could output a stored second TV signal as soon as an interruption in the first TV signal occurs.

As such, the composite TV signal is a combination of the first and second TV signal. 
Since the first TV signal comprises the TV program, it requires to be sent first.

Applicant's arguments: 
Applicant also respectfully submits that the Office Action has failed to identify in any of
the cited documents with any particularity where either of the following elements from
independent claims 6 and 11 can be found.
(a) An audio controller as recited in independent claim 6, where the combined signal is
transmitted to the audio controller.

(b) A second controller coupled to the signal combiner to receive the combined signal,
and a speaker coupled to the second controller to emit the combined signal, as recited in
independent claim 11.

Examiner’s response:
	Gelissen discloses the following:
[Para. 009] The TV signal receiver in accordance with the invention uses parameters, such as audio-visual content descriptors, to determine if a TV signal of a user's interest is broadcast. 
As such, the TV signal includes audio which is required to be process by an audio controller and outputted to the TV speakers. 

Applicant's arguments: 
1) The Proposed Modification of Wang with Gelissen will Render Wang Unsatisfactory for its
Intended Purpose.
2) The Proposed Modification of Wang with Gelissen Would Change the Principle of Operation of Wang.

Examiner’s response:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the modification would allow user to chose which input signal will be outputted based on a control signal in order to improve user experience. 


Applicant's arguments: 
The Proposed Modification of Gelissen with Bellamy would Change the Principle of
Operation of Gelissen

Examiner’s response:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, to allow multi-device communication. 

For the reasons given above, examiner respectfully maintains the previous rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184